Citation Nr: 1739091	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for spontaneous pneumothorax with residual scar.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1956 to December 1956 and from April 1957 to October 1957.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran's May 2013 VA Form 9 substantive appeal requested a hearing before the Board in Washington, DC; however, he subsequently withdrew this request in May 2017.  See 38 C.F.R. § 20.702(d) (2016).  Additionally, in May 2017, the Veteran requested that the Board hold the record open for 60 days to submit additional evidence in support of his appeal; however, no additional evidence was submitted thereafter, and the Board has properly considered the Veteran's appeal herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's spontaneous pneumothorax with residual scar resulted in pulmonary function tests (PFTs) that documented no worse than Forced Expiratory Volume in one second (FEV-1) of 56 to 70 percent predicted, or; a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 66 percent predicted, with a stable and nonpainful residual scar.  




CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 30 percent for spontaneous pneumothorax with residual scar have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.97, DC 6843, 4.118, DC 7804 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  


II.  Initial Rating - Pneumothorax  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Therefore, the Board has considered the relevant temporal period from one year prior to the Veteran's April 2011 claim, or from April 2010 to the present.  

The Veteran seeks an increased disability rating in excess of 30 percent for spontaneous pneumothorax with residual scar.  His disability is currently rated under the General Rating Formula for Restrictive Lung Disease pursuant to Diagnostic Code (DC) 6843.  38 C.F.R. § 4.97, DC 6843 (2016).  

Thereunder, a 30 percent disability rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 56 to 70 percent predicted, or; a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 66 percent predicted.  Id.  A 60 percent disability rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC or 40 to 55 percent, or; DLCO (SB) or 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg in (with cardiorespiratory limit).  Id.  A maximum 100 percent schedular disability rating is warranted for FEV-1 less than 40 percent or predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.  

There are special provisions for the application of the rating criteria for certain diagnostic codes, including DC 6843.  38 C.F.R. § 4.96(d) (2016).  PFTs are required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension cor pulmonale, or right ventricular hypertrophy has been diagnosed; or when there have been one or more episodes of acute respiratory failure.  38 C.F.R. § 4.96(d)(1).  If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful of valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication or respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

In evaluating the Veteran's increased rating claim, the Board has also considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes referable to respiratory disabilities; however, the rating schedule provides that DCs 6600-6817 and 6822-6847 will not be combined with each other.  38 C.F.R. § 4.96(a) (2014).  Where there is lung or pleural involvement, ratings under DCs 6819 and 6820 will not be combined with each other or with DCs 6600 through 6817 or 6822 through 6847.  Id.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating.  Id.  Therefore, the Board will proceed with the evaluation of the Veteran's spontaneous pneumothorax with residual scar under the General Rating Formula for Restrictive Lung Disease pursuant to DC 6843.  

Following a review of the evidence of record, the Board finds the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for spontaneous pneumothorax with residual scar.  Significantly, PFTs throughout the appeal period from April 2010 to the present consistently document that his service-connected spontaneous pneumothorax with residual scar has not resulted FEV-1 of worse than 56 to 70 percent predicted, or FEV-1/FVC worse than 56 to 70 percent, or DLCO (SB) worse than 56 to 66 percent predicted.  

For example, a June 2010 VA examination documents pre-bronchodilator FEV-1 of 59 percent and FEV-1/FVC of 64 percent, and post-bronchodilator FEV-1 of 39 percent with FEV-1/FVC of 95  percent.  The examiner noted that FEV-1/FVC more accurately reflected the severity of the Veteran's condition, and he stated that a DLCO test was not done as the PFT results were sufficient to evaluate the Veteran's pulmonary status.  To the extent that the worse post-bronchodilator FEV-1 of 39 percent may appear to warrant an increased disability rating, the Board is mindful that when evaluating based on PFTs, if the post-bronchodilator results are poorer than the pre-bronchodilator results, the pre-bronchodilator results are to be used for rating purposes.  See 38 C.F.R. § 4.96(d)(5).  As such, the pre-bronchodilator FEV-1 of 59 percent and the post-bronchodilator FEV-1/FVC of 95 percent is considered for rating purposes, and such results do not warrant an increased disability rating in excess of the currently-assigned 30 percent disability rating.  

Similarly, upon VA examination in May 2011, the Veteran's post-bronchodilator PFTs included FEV-1 of 94 percent and FEV-1/FVC of 106 percent, without a required DLCO test as the examiner noted that PFT results were sufficient to evaluate the Veteran's pulmonary status, which was quiescent, without complications.  Subsequent VA treatment records from July 2011, June 2014, and July 2016 document additional pre-bronchodilator PFT results including FEV-1 of 76 percent, 83 percent, and 80 percent, respectively, as well as FEV-1/FVC of 95 percent, 104 percent, and 109 percent, respectively.  However, none of the PFTs of record warrants an increased disability rating in excess of 30 percent for any period on appeal under the applicable rating criteria.  See 38 C.F.R. § 4.97, DC 6843.  

Additionally, the Board has considered whether the Veteran's residual scar associated with his spontaneous pneumothorax warrants a separate compensable disability rating under an applicable alternate diagnostic code; however, the evidence of record, including objective VA examinations and the Veteran's lay reports, fails to document that the Veteran's scar has been unstable or painful for any period on appeal.  As such, a separate compensable disability rating for his residual scar is not warranted.  38 C.F.R. § 4.118, DC 7804 (2016).  

In assessing the severity of the Veteran's pulmonary disability, the Board has also considered the lay evidence of record, including statements of the Veteran and his spouse, which describe symptoms such as shortness of breath and wheezing.  Such lay statements are considered competent insofar as they describe observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's history and reported symptoms have been considered, including as presented in the evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Specifically, while his service-connected spontaneous pneumothorax is rated based on the results of PFTs, such testing contemplates the difficulty resulting from decreased lung capability, which includes the Veteran's reported symptoms and limitations.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of asbestosis.  As such, while the Board accepts the lay evidence of record insofar as it is competent, the Board relies upon the competent medical evidence of record with regard to the specialized evaluation of pulmonary functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected spontaneous pneumothorax.  

In conclusion, the Board has carefully considered the evidence of record; however, as the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased disability rating in excess of 30 percent for spontaneous pneumothorax with residual scar is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


